J-S95038-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :      IN THE SUPERIOR COURT OF
                                         :            PENNSYLVANIA
           v.                            :
                                         :
AMIR SLIGHT,                             :
                                         :
                 Appellant               :           No. 2634 EDA 2015

          Appeal from the Judgment of Sentence March 19, 2015
           in the Court of Common Pleas of Philadelphia County,
             Criminal Division, No(s): CP-51-CR-0014978-2013

BEFORE: STABILE, MOULTON and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                    FILED FEBRUARY 14, 2017

     Amir Slight (“Slight”) appeals from the judgment of sentence imposed

following his conviction of possession with intent to deliver a controlled

substance (“PWID”). See 35 P.S. § 780-113(a)(30). We affirm.

     On August 1, 2013, Officer James O’Neill (“Officer O’Neill”), a member

of the South Gang Task Force, was patrolling in a marked vehicle with two

additional officers when he observed a silver Subaru Outback with heavily

tinted windows driving on the 1400 block of South 26 th Street in

Philadelphia. Believing that the vehicle was being driven in violation of 75

Pa.C.S.A. § 4524(e)(1),1 the officers activated their emergency lights and

stopped the vehicle.



1
  Section 4524(e)(1) of the Motor Vehicle Code provides that “[n]o person
shall drive any motor vehicle with any sun screening device or other material
which does not permit a person to see or view the inside of the vehicle
through the windshield, side wing or side window of the vehicle.” 75
Pa.C.S.A. § 4524(e)(1).
J-S95038-16


        Officer O’Neill searched the vehicle’s tag information and determined

that the vehicle belonged to Isa Perry (“Perry”), whom Officer O’Neill

recognized as a member of the M-16 Gang based on his personal

experiences with the South Gang Task Force. Officer O’Neill approached the

driver’s side of the vehicle and, using his flashlight, he observed both Perry

and Slight moving around inside the vehicle. Officer O’Neill also recognized

Slight as a member of the M-16 Gang based on his personal experience.

        Perry rolled down his car window about four inches after receiving

multiple instructions from Officer O’Neill to do so. Officer O’Neill observed

Perry pushing small containers filled with a “green weed substance,”

consistent with marijuana, between his seat and the vehicle’s center

console. Officer O’Neill asked Perry to exit the vehicle and placed him under

arrest. At that time, Officer O’Neill observed Slight move his hands to his

waistband, where he noticed a large bulge. The officers instructed Slight to

exit the vehicle, and Officer O’Neill conducted a Terry2 frisk, during which he

“felt packaging consistent with narcotics.”      Officer O’Neill subsequently

removed the packaging, and discovered 15 heat-sealed plastic bags

containing crack cocaine, as well as 14 bags containing heroin and 10

oxycodone pills.      Slight was arrested, and the officers subsequently

recovered $217.00 in cash and a cell phone from Slight.




2
    Terry v. Ohio, 392 U.S. 1 (1968).


                                  -2-
J-S95038-16


        Slight was charged with PWID and possession of a controlled

substance. Slight filed an omnibus Pretrial Motion, which included, inter alia,

a Motion to suppress physical evidence seized at the time of his arrest, on

the basis that the evidence was the result of an illegal search.              The

suppression court conducted an evidentiary hearing, after which it denied

Slight’s Motion to suppress.

        Following a jury trial, Slight was convicted of PWID.3    On March 19,

2015, the trial court sentenced Slight to a term of 1 year, 4 months to 3

years in prison.     Slight filed a post-sentence Motion on March 30, 2015,

which was denied by operation of law. See Pa.R.Crim.P. 720(B)(3).

        Slight filed a timely Notice of Appeal and a court-ordered Pa.R.A.P.

1925(b) Concise Statement.

        On appeal, Slight raises the following question for our review:

        [Whether] the trial court erred when it denied [Slight’s] Motion
        to suppress physical evidence[,] as[] the Philadelphia Police did
        not have reasonable suspicion to justify a Terry stop and
        subsequently conduct a frisk or weapons pat-down of [] Slight
        and[,] as a result[,] unlawfully seize from [] Slight’s person,
        physical evidence, specifically cocaine, heroin, oxycodone pills,
        $217.00 in United States currency and a cell phone[?]

Brief for Appellant at 2.

              In reviewing the denial of a motion to suppress, our
        responsibility is to determine whether the record supports the
        suppression court’s factual findings and legitimacy of the
        inferences and legal conclusions drawn from those findings. If
        the suppression court held for the prosecution, we consider only
        the evidence of the prosecution’s witnesses and so much of the

3
    Slight’s possession of a controlled substance charge was nolle prossed.


                                   -3-
J-S95038-16


      evidence for the defense as, fairly read in the context of the
      record as a whole, remains uncontradicted. When the factual
      findings of the suppression court are supported by the evidence,
      the appellate court may reverse if there is an error in the legal
      conclusions drawn from those factual findings.

Commonwealth v. Arnold, 932 A.2d 143, 145 (Pa. Super. 2007) (citation

omitted).

      Slight argues that the trial court erred in denying his Motion to

suppress physical evidence (narcotics, cash and a cell phone) because the

search was not supported by reasonable suspicion.4       Brief for Appellant at

12.   Slight contends that he was frisked based on an “unparticularized

suspicion” or “hunch,” and that “Officer O’Neill substituted [] Slight’s (and []

Perry’s) connection to the M-16 Gang for legitimate reasonable suspicion.”

Id. at 16-17.    Slight also asserts that Officer O’Neill did not adequately

articulate why he believed Slight was armed. Id. at 17.

      The Motor Vehicle Code provides that “[w]henever a police officer …

has reasonable suspicion that a violation of this title is occurring or has

occurred, he may stop a vehicle … to secure such [] information as the

officer may reasonably believe to be necessary to enforce the provisions of

this title.” 75 Pa.C.S.A. § 6308(b). Further,

      [w]hen a police officer lawfully stops a motorist for a violation of
      the Pennsylvania Motor Vehicle Code, the officer is permitted to
      ask the driver to step out of the vehicle as a matter of right.
      During this investigatory stop, the officer can pat-down the
      driver when the officer believes, based on specific and articulable

4
 Slight does not dispute that the initial stop of the vehicle driven by Perry
was lawful.


                                  -4-
J-S95038-16


      facts, that the individual is armed and dangerous. Such pat-
      downs, which are permissible without a warrant and on the basis
      of reasonable suspicion less than probable cause, must always
      be strictly limited to that which is necessary for the discovery of
      weapons that might present a danger to the officer or those
      nearby. When assessing the validity of a pat-down, we examine
      the totality of the circumstances[,] giving due consideration to
      the reasonable inferences that the officer can draw from the
      facts in light of his experience, while disregarding any
      unparticularized suspicion or hunch.

Commonwealth v. Parker, 957 A.2d 311, 314-15 (Pa. Super. 2008)

(internal citations, quotation marks, ellipses and emphasis omitted).

Moreover, “the principles of Terry apply to all occupants of the stopped

vehicle, not just the driver.” Commonwealth v. Simmons, 17 A.3d 399,

403 (Pa. Super. 2011).

      Under the plain feel doctrine, “a police officer may seize non-

threatening contraband detected through the officer’s sense of touch during

a Terry frisk if the officer is lawfully in a position to detect the presence of

contraband, the incriminating nature of the contraband is immediately

apparent from its tactile impression and the officer has a lawful right of

access to the object.” Commonwealth v. Wilson, 927 A.2d 279, 287 (Pa.

Super. 2007).     “The contraband is immediately apparent when the officer

readily perceives, without further exploration or searching, that what he is

feeling is contraband.”   Parker, 957 A.2d at 315 (citation and quotation

marks omitted).

      The trial court considered Slight’s claim, and concluded that, based on

the totality of the circumstances, the Terry frisk was supported by


                                  -5-
J-S95038-16


reasonable suspicion.   See Trial Court Opinion, 12/23/15, at 5.     The trial

court also concluded that the seizure of narcotics from Slight’s waistband

was appropriate under the plain feel doctrine because the nature of the

contraband would be immediately apparent to Officer O’Neill, based on his

experience with approximately 800 narcotics arrests. See id. at 5-6.

      Our review discloses that at the suppression hearing, Officer O’Neill

testified that on August 1, 2013, he observed a silver Subaru Outback with

“extremely dark-tinted windows” driving on the 1400 block of South 26 th

Street at approximately 9:00 p.m. See N.T. (Suppression), 6/16/14, at 8,

15; see also id. at 11-14 (wherein Officer O’Neill described the area of the

1400 block of South 26th Street and the surrounding blocks as “very violent,”

and having a significant amount of gang-related violence and narcotics

arrests). Officer O’Neill stated that he checked the vehicle’s tag information

and determined that the vehicle belonged to Perry, whom he recognized as a

member of the M-16 Gang, which is “known for high gun violence.” See id.

at 10, 15-16. Officer O’Neill testified that he could not see into the vehicle

because the windows were darkly tinted “all the way around, including the

front window,” but that, using his flashlight, he observed Perry and Slight

moving inside the vehicle. See id. at 15, 18-19, 20, 30. Officer O’Neill also

testified that Perry and Slight ignored several requests to roll down the car

windows.   See id. at 20, 31.     Officer O’Neill stated that, based on his

personal knowledge and experience, he also recognized Slight as a member



                                 -6-
J-S95038-16


of the M-16 Gang. See id. at 17; see also id. at 18 (wherein Officer O’Neill

testified that he was aware that Slight was arrested for “at least one other

shooting in the past”). Officer O’Neill also testified that he observed Perry

pushing small containers filled with a “green weed substance” into the space

between his leg and the vehicle’s center console, at which time Officer

O’Neill instructed Perry to exit the vehicle. See id. at 21-22.

      Further, Officer O’Neill testified that he observed Slight move his

hands toward his waistband, where Officer O’Neill noticed a large bulge.

See id. at 22-23. Officer O’Neill testified that he became concerned for his

safety, and instructed Slight to exit the vehicle so he could conduct a Terry

frisk. See id. Officer O’Neill stated that when he frisked Slight’s waistband

area, he felt a hard substance and a “hard little line” consistent with a heat

seal on a plastic bag. See id. at 24-25. Based on his experience, Officer

O’Neill believed that Slight was concealing cocaine in his waistband, and his

subsequent search revealed 15 small heat-sealed bags containing cocaine,

14 bags containing heroin and 10 oxycodone pills. See id. at 25-27.

      Upon review, we conclude that the evidence of record supports the

trial court’s factual findings. See Arnold, 932 A.2d at 145. Initially, Officer

O’Neill conducted a valid traffic stop, based on his belief that the vehicle’s

windows were illegally tinted, in violation of 75 Pa.C.S.A. § 4524(e)(1).

During his interaction with Perry, Officer O’Neill also observed Slight move

his hands to his waistband area, where there was a large bulge.



                                  -7-
J-S95038-16


Additionally, Officer O’Neill had personal knowledge regarding Slight’s

affiliation with the M-16 Gang, and he was familiar with Slight’s prior gun

violence. Therefore, we discern no legal error in the trial court’s conclusion

that, based upon the totality of the circumstances, Officer O’Neill could

reasonably suspect that Slight was armed. See Wilson, 927 A.2d at 284-85

(concluding that defendant’s “suspicious gestures and movements, in

conjunction with the fact that he placed his hands inside his coat pocket as if

he were reaching for something, could lead [the officer] to reasonably

conclude that his safety was in jeopardy.”); see also Commonwealth v.

Mack, 953 A.2d 587, 591 (Pa. Super. 2008) (concluding that the Terry frisk

was supported by reasonable suspicion where, in conjunction with other

factors, the officer observed defendant “reaching in the waistband area of

his pants”); see generally Commonwealth v. Reed, 19 A.3d 1163, 1170

(Pa. Super. 2011) (concluding that investigatory detention following traffic

stop was supported by reasonable suspicion where, inter alia, the arresting

officer had determined that the defendant had two prior felony convictions

for armed robbery). Accordingly, Slight is not entitled to relief on his claim.

      Judgment of sentence affirmed.




                                  -8-
J-S95038-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/14/2017




                          -9-